Citation Nr: 1409246	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  10-31 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral pes planus.

2.  Entitlement to an initial compensable evaluation for gastroesophageal reflux disease (GERD).

3.  Entitlement to an initial compensable evaluation for hypertension.

4.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder, prior to July 19, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1988 to February 1994 and August 1997 to April 2009.  He was additionally a member of the Pennsylvania Army National Guard (ARNG) from April 1995 to August 1997.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for pes planus, GERD, hypertension, and PTSD, and assigned initial disability evaluations.  Jurisdiction over the Veteran has shifted to the San Diego, California, RO based on his residency.

In a February 2011 rating decision, the RO granted entitlement to a 100 percent Schedular evaluation for PTSD, effective July 19, 2010.  As the grant did not cover the entirety of the appellate period, and the Veteran has not expressed satisfaction with the assigned evaluation, the grant cannot be considered a full grant of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Hence, the period of evaluation prior to July 19, 2010 remains on appeal.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.





FINDINGS OF FACT

1.  The Veteran failed to report for necessary examinations scheduled in connection with the original claims for service connection and initial evaluations for pes planus, GERD, and hypertension in July 2009 and January 2012.

2.  Pes planus is manifested by minor flare-ups of arch pain when standing for long periods of time.

3.  GERD symptomatology is well controlled by medication, with no recurrent epigastric distress, dysphagia, pyrosis, regurgitation, or substernal arm or shoulder pain.

4.  Hypertension is well controlled with use of daily medications, and no diastolic pressures predominantly over 100, systolic pressures predominantly over 160, or history of diastolic pressures predominantly in excess of 100.

5.  Prior to July 19, 2010, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as sleep impairment with nightmares three or four times a week, flashbacks, depression, impaired concentration, impaired memory, and social avoidance; the Veteran continues to function independently, appropriately and effectively in most areas.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for pes planus are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2013).

2.  The criteria for an initial compensable evaluation for GERD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2013).

3.  The criteria for an initial compensable evaluation for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2013).

4.  The criteria for an initial evaluation in excess of 50 percent for PTSD prior to July 19, 2010, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.655, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

This appeal arises from the Veteran's disagreement with the initial evaluations assigned for pes planus, GERD, hypertension, and PTSD following the grants of service connection in the August 2009 rating decision.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development of the claim, which is not abrogated by the granting of service connection.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, have been obtained.  38 C.F.R. § 3.159(c)(2).  

VA PTSD examinations were conducted in July and November 2009; the examiners described in detail the symptoms and impact on functioning of PTSD.  The examinations are fully adequate for adjudication purposes   38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

With regard to pes planus, GERD, and hypertension, each was briefly addressed as part of a July 2009 general medical examination; the findings made do not squarely address the evaluation criteria applicable to the disabilities.  The examiner noted, however, that individual examinations were scheduled for each disability, and reports of such would be made separately.  Unfortunately, the Veteran failed to report for the individual examinations in July 2009, without explanation or request to reschedule, and so expected evidence is not available for review.  VA attempted to secure updated information in January 2012, but the Veteran again failed to report for the scheduled examinations, without explanation or request to reschedule.  The Board notes that even in the Informal Hearing Presentation (IHP) filed in December 2013, no explanation was provided, or rescheduling requested.  The record reflects that notice of the examinations was sent to the Veteran's known address; he has appeared for other examinations.

Regulations provide that when a Veteran fails to report for a necessary VA examination scheduled in connection with an original claim for compensation benefits, the claim "shall be rated based on the evidence of record."  38 C.F.R. § 3.655(b).  The appeals for higher initial evaluations for pes planus, GERD, and hypertension involve the original claims for compensation for those disabilities.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

	Pes Planus

Pes planus, or flat feet, is rated under Code 5276.  The criteria provide that mild flatfoot, with symptoms that are relieved by built-up shoe or arch support, is noncompensable.  A 10 percent evaluation is assigned for moderate disability, whether unilateral or bilateral, with symptoms of weight-bearing over or medial to the great toe, inward bowing of the tendo achillis, or pain on manipulation and use of the feet.  Severe bilateral flatfoot is rated 30 percent disabling for objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, indications of swelling on use, and characteristic callosities.  A maximum 50 percent evaluation is warranted for pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, without improvement of symptoms by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Code 5276.

The July 2009 VA general examiner stated that the Veteran's arches collapsed completely with weight bearing, and the Veteran pronated significantly.  Gait was normal, and there was no tenderness with manipulation of the Achilles tendon.  Shoe wear was normal.  Subjectively, the Veteran reported that he experienced "some" pain in his arches when standing or walking for long periods.  He denied severe flare-ups.  He used arch supports in service, but not currently.  

VA treatment records reveal no ongoing complaints or care related to flat feet.

The evidence of record reveals no worse than mild flatfoot symptomatology, warranting assignment of the current 0 percent evaluation.  There is no evidence of altered weight bearing or changes in the alignment of the Achilles tendon.  While there are subjective complaints of some pain on use, no pain is adduced with manipulation.  Flare ups were specifically denied.  Pronation is marked, but cannot be viewed in isolation of the overall disability picture, which does not approach the criteria for assignment of any level of compensable evaluation.

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the Schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the Schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the Schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria for evaluation of flat feet squarely address the Veteran's complaints of pain with use, and the objective evidence of deformity of the arches.  They are therefore adequate, and further discussion of extraschedular evaluation is not required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation of pes planus is not warranted.

	GERD

GERD is not a condition listed in the Rating Schedule.  It is therefore rated by analogy to a listed condition, based on anatomical location, body system involved, and functions affected.  38 C.F.R. § 4.20.  The criteria for Code 7346, for hiatal hernia, most closely reflects the manifestations of GERD.  Where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, a 30 percent evaluation is assigned.  If two or more of those symptoms are present, but of a lesser degree of severity, a 10 percent evaluation is assigned.  Pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health are rated 60 percent disabling.  38 C.F.R. § 4.114, Code 7346.  A zero percent evaluation is always assignable when the requirements for a compensable evaluation under any Code are not met.  38 C.F.R. § 4.31.

Treatment records reflect continued use of medications for control of GERD, but active complaints are not reported.  Where gastrointestinal complaints are noted, private and VA doctors have also noted periods of excessive use of alcohol and lack of eating.

At the July 2009 VA general examination, the Veteran reported some heartburn (pyrosis), but denied dysphagia or regurgitation.  He stated that his symptoms were generally "resolved" with his medication.

At most, the Veteran reports the single symptom of pyrosis.  He denies dysphagia and regurgitation.  There is no indication of substernal or arm or shoulder pain.  A compensable evaluation under Code 7346 requires at least two of these symptoms.  The presence of only one, heartburn, which is itself well-controlled by medication does not reflect an overall disability picture warranting an increased evaluation.  

Again, extraschedular evaluation under 38 C.F.R. § 3.321 has been considered.  However, the sole symptom complained of by the Veteran is clearly listed in and contemplated by the Schedular criteria.  No further consideration of extraschedular evaluation is required.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation of GERD is not warranted.

	Hypertension

Hypertension is evaluated under Code 7101, which provides that a 10 percent evaluation is assigned for diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  Diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more is rated 20 percent disabling.  Diastolic pressure predominantly 120 or more is rated 40 percent disabling, and diastolic pressure predominantly 130 or more is rated 60 percent disabling.  38 C.F.R. § 4.104, Code 7101.

The Veteran has been prescribed medication for control of hypertension since October 2008.  Treatment records reflect continued use of such daily since.  While medications have been changed and adjusted, they have always been required.

However, the record fails to reflect any diastolic pressures (the lower number) at or above 100.  Some readings in service were in the high 90's, prompting the diagnosis and prescription of medication, but they did not meet or exceed 100 even then.  Since starting treatment, diastolic pressures are well controlled, generally in the 70s and 80s range.  Even if there are several diastolic pressure readings of 100 or more undiscovered in the record, the large majority of readings are predominantly less than that required for a compensable evaluation.  

Discussion of extraschedular evaluation is not required, as the criteria under Code 7101 amply reflect consideration of the use of medication and blood pressure readings complained of by the Veteran.  38 C.F.R. § 3.321.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  A compensable evaluation of hypertension is not warranted.

	PTSD

The Veteran is currently assigned a 50 percent rating for his service-connected PTSD, prior to July 2010.  The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

The rating formula is not intended to constitute an exhaustive list, but rather is intended to provide examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, and assign an evaluation based on the overall disability picture presented.  However, the impairment does need to cause such impairment in most of the areas referenced at any given disability level.  Vazquez-Claudio v. Shinseki, 713 F. 3d. 112 (Fed. Cir. 2013).

At an August 2009 VA initial PTSD examination, the Veteran complained of frequent, almost daily, bouts of depression.  He slept poorly, with nightmares three times a week, and had flashbacks just as frequently.  The Veteran avoided reminders of the military, and felt mildly detached.  Concentration was poor.  He denied suicidal ideation.  He had recently divorced, but was close to two of his three children.  He had been incarcerated for domestic violence against his wife; he reported daily anger and irritability problems.  He was hypervigilant.  The Veteran drank heavily.  He took medication.  On examination, the Veteran was neatly groomed and clean.  Speech, thought process, and thought content were unremarkable, and the Veteran was friendly and cooperative.  He was slightly disoriented to time, misidentifying the day.  He did not understand a proverb presented to him, and had a history of poor impulse control.  A Global Assessment of Functioning (GAF) score of 45 was assigned.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

The Veteran first sought VA psychiatric treatment in late 2009.  VA treatment records covering the appellate period prior to July 19, 2010, reveal complaints of disturbed mood and lack of energy and motivation.  In October 2009, the Veteran reported decreased nightmares and flashbacks, though he still had some irritability.  Generally, he felt "blah."  An initial assessment was conducted in November 2009.  He reported feeling bored.  His mood was dysphoric, and he became tearful discussing his in-service trauma.  The Veteran was oriented, with normal thought process and content.  A GAF score of 50 was assigned.  It appears the Veteran subsequently failed to report for numerous appointments until the end of July 2010.
At the November 2009 VA PTSD review examination, the Veteran reported continued use of medication; he was in psychotherapy.  The Veteran was trying to complete a nursing degree.  He continued to complain of sleep difficulty and social isolation, as well as impaired concentration.  Nightmares occurred four or five times a week, and he had daily intrusive thoughts.  He avoided reminders of his military traumas, and had markedly reduced energy and motivation.  He denied suicidal attempts or ideation, and stated he had reduced his drinking.  On interview, the Veteran was cooperative and neatly groomed.  Speech was spontaneous, and thought processes and content were unremarkable.  His mood was anxious.  Impulse control was good, without periods of violence; the history of domestic violence was noted, however.  Recent memory was mildly impaired; he would forget where the car was parked, or what he went to the store for.  A GAF score of 55 was assigned.  

The overall disability picture presented fails to approximate the criteria for an evaluation in excess of the currently assigned 50 percent.  While the Veteran definitely had problems functioning socially, he was pursuing, or attempting to, his degree in nursing.  He coped with anger issues without violence except for an apparently isolated incident, and continued to attend to personal hygiene.  There is no thought process deficit shown, and concentration and memory problems were not severe.  At this time the Veteran did not report suicidal ideation.  Overall, he continued to function independently, appropriately and effectively in most areas.  An increased evaluation for the period prior to July 19, 2010, is not warranted.  

As there are no manifestations of PTSD or functional impacts complained of by the Veteran which are not considered under the Schedular criteria, no further discussion of possible extraschedular evaluation is required.  Thun v. Peake, 22 Vet. App. 111 (2008).  The sleep problems, nightmares, intrusive thoughts, depression, and irritability issues are weighed in assigning a Schedular evaluation.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 50 percent for PTSD prior to July 19, 2010, is not warranted.

	(CONTINUED ON NEXT PAGE)
ORDER

A compensable initial evaluation for pes planus is denied.

A compensable initial evaluation for GERD is denied.

A compensable initial evaluation for hypertension is denied.

An evaluation in excess of 50 percent for PTSD prior to July 19, 2010, is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


